         Case 5:16-cv-06370-EJD Document 473 Filed 11/20/19 Page 1 of 2



 1
     J. Noah Hagey, Esq. (SBN: 262331)
 2       hagey@braunhagey.com
     Matthew Borden, Esq. (SBN: 214323)
 3       borden@braunhagey.com
     Jeffrey M. Theodore, Esq. (SBN: 324823)
 4       theodore@braunhagey.com
     Ronald J. Fisher, Esq. (SBN: 298660)
 5       fisher@braunhagey.com
     BRAUNHAGEY & BORDEN LLP
 6   351 California Street, Tenth Floor
     San Francisco, CA 94104
 7   Telephone: (415) 599-0210
     Facsimile: (415) 276-1808
 8
   ATTORNEYS FOR PLAINTIFF
 9 OPTRONIC TECHNOLOGIES, INC.

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12

13
                                                    Case No: 5:16-cv-06370-EJD-VKD
14 OPTRONIC TECHNOLOGIES, INC., d/b/a
   Orion Telescopes & Binoculars ®, a California    NOTICE RE VERDICT FORM
15 corporation,
                                                    Compl. Filed:           Nov. 1, 2016
16                Plaintiff,                        First Am. Compl.:       Nov. 3, 2017
                                                    Final Pretrial Conf.:   Oct. 10, 2019
17         v.                                       Trial Date:             Oct. 15, 2019
18 NINGBO SUNNY ELECTRONIC CO., LTD.,
   SUNNY OPTICS, INC., MEADE
19 INSTRUMENTS CORP., and DOES 1 - 25,

20                Defendants.
21

22

23

24

25

26

27

28


                                                                   Case No. 5:16-cv-06370-EJD-VKD
                                      NOTICE RE VERDICT FORM
       Case 5:16-cv-06370-EJD Document 473 Filed 11/20/19 Page 2 of 2



 1          Pursuant to the Court’s direction, Plaintiff Optronic Technologies, Inc. (“Orion”) met and

 2 conferred with Defendants regarding the parties’ verdict form proposals, and hereby files as
 3 Exhibit 1 a proposed verdict form. Orion understands that the parties concur in the substance of
 4 Exhibit 1 in light of the Court’s prior rulings.
 5
 6 Dated: November 20, 2019                              BRAUNHAGEY & BORDEN LLP

 7
 8                                                       By:    /s/ J. Noah Hagey
                                                                J. Noah Hagey
 9
                                                         Attorneys for Plaintiff OPTRONIC
10                                                       TECHNOLOGIES, INC. d/b/a Orion
11                                                       Telescopes & Binoculars

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1                      Case No. 5:16-cv-06370-EJD-VKD
